UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7129


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALEJANDRO LONGORIA, a/k/a John, a/k/a Felix Longoria,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:07-cr-00505-CMC-2)


Submitted: January 27, 2022                                       Decided: February 8, 2022


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alejandro Longoria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alejandro Longoria appeals the district court’s order denying his motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194. We have reviewed the record and find no reversible error. We therefore affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2